UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2035


In Re:   STANLEY LORENZO WILLIAMS,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:03-cv-00299-TDS-WWD)


Submitted:   March 18, 2011                    Decided:   April 6, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley   Lorenzo    Williams   petitions    for    a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his November 2010 motion seeking enforcement of the court’s

September 2004 order granting relief in part on his 28 U.S.C.

§ 2254 (2006) petition.         We find there has been no undue delay

in   the   district   court.      Accordingly,   we    deny    the   mandamus

petition.     Williams’ motion to expedite is denied as moot.               We

dispense    with   oral   argument    because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                     2